Citation Nr: 0515346	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  04-05 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision in 
which the RO granted service connection and assigned an 
initial 30 percent rating for PTSD, effective August 5, 2002.  
In August 2003, the veteran's representative filed a notice 
of disagreement (NOD) with the initial rating assigned for 
his psychiatric disability.  A statement of the case (SOC) 
was issued in January 2004, and the veteran's representative 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) later that month.   

Because the claim on appeal involves a request for a higher 
initial evaluation following the grant of service connection, 
the Board has characterized this claim in light of Fenderson 
v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
development of the claim on appeal is warranted.  

On VA examination in December 2002, the veteran's mood 
appeared to be mildly anxious, and he reported having panic 
attacks, being depressed at times, and experiencing sleep 
problems.  It was also noted that the veteran had intrusive 
memories of his experiences in Vietnam and nightmares several 
times a week, and that he avoided situations that reminded 
him of his service.  The veteran's social abilities appeared 
to be intact, and he did not present symptoms of 
hypervigilance or heightened physiological arousal.  The  
diagnoses were PTSD, mild to moderate, and major depression, 
recurrent, and the examiner assigned a Global Assessment of 
Functioning (GAF) score of 45.  The examiner noted that the 
veteran had some physical disabilities along with recurrent 
depression that prevented him from working, which was a 
primary means by which he had previously distracted himself 
from memories from his service.     

Treatment records from the West Haven VA Medical Center 
(VAMC), dated from July 2003 to January 2004, include an 
October 2003 report from a VA nurse practitioner that notes 
an assessment of a mood disorder, with mood and energy close 
to baseline, and with continued social withdrawal, avoidance, 
and motivation.  Subsequent reports from this medical 
provider reflect similar assessments, and also note problems 
with anxiety and dysphoric mood.  An October 2003 VA 
psychiatrist's report reflects a diagnosis of major 
depressive disorder, and assigned GAFs of 51 since the 
veteran's last appointment, and of 50 over the past year.  A 
January 2004 notation from this psychiatrist reflects an 
assessment of depression and anhedonia.    

The above-noted medical findings suggest that his service-
connected PTSD may have increased in severity since the 
December 2002 VA examination.  Hence, another examination is 
warranted to obtain more contemporaneous psychiatric 
findings.    The Board also points out that the record 
reflects a diagnosis of major depressive disorder, and that 
the December 2002 examiner has noted some impairment in the 
veteran's ability to work in part due to depression.  
However, as there is no medical opinion of record as to 
whether it is medically possible to distinguish the effects 
and impact of his PTSD from those attributable to major 
depressive disorder (and/or any other diagnosed mood 
disorder), medical opinion in this regard is needed.  The 
Board emphasizes that if it is not possible to distinguish 
the effects of service-connected and nonservice-connected 
conditions, the reasonable doubt doctrine dictates that all 
symptoms be attributed to the veteran's service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998); 
38 U.S.C.A. § 3.102.  

Accordingly, the RO should arrange for the veteran to undergo 
further VA examination, by a psychiatrist, to obtain the 
information needed to fully and fairly evaluate the claim for 
a higher initial rating.  See 38 U.S.C.A. § 5103A.  The 
veteran is hereby notified that failure to report to any such 
scheduled examination, without good cause, may result in a 
denial of the claim for a higher initial rating. See 38 
C.F.R. § 3.655 (2004).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associated with the 
claims file any outstanding records in connection with Social 
Security Administration (SSA) benefits that the veteran is 
receiving.  On VA examination in December 2002, the veteran 
reported that he had applied for SSA disability benefits as a 
result of his psychiatric disability.  A January 2004 report 
from the VA nurse practitioner counseling the veteran at the 
West Haven VAMC, indicates that the veteran's application for 
SSA disability benefits was pending, and that he was awaiting 
a determination on the application.  When VA is put on notice 
of the existence of SSA records, as here, VA must attempt to 
obtain those records before proceeding with the appeal.  See 
Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  As such, all available 
and pertinent SSA records (to include any decision and 
supporting medical records) should be obtained and associated 
with the claims file.  In requesting SSA records, the RO must 
follow the procedures of 38 C.F.R. § 3.159(c) (2004) as 
regards requesting records from Federal facilities.

The  RO must also obtain and associate with the claims file 
all outstanding VA medical records.  The claims file 
currently includes outpatient treatment records from the West 
Haven VAMC, dated from July 2003 to January 2004.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the West Haven VAMC, since 
January 2004, following the procedures prescribed in 
38 C.F.R. § 3.159 (2004) as regards requests for records from 
Federal facilities.  

Further, the RO should give the veteran another opportunity 
to present information and/or evidence pertinent to the claim 
on appeal.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3)) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of 
the one-year notice period).  The RO's letter should also 
invite the veteran to submit all evidence in his possession.  
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159.   

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  In 
adjudicating the claim for a higher rating for PTSD the RO 
must document its continued consideration of whether "staged 
rating" (i.e., assignment of different ratings for distinct 
periods of time, based on the facts found), pursuant to 
Fenderson, cited to above, is appropriate.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the SSA all 
records pertinent to the veteran's claim 
for SSA disability benefits, to include 
the medical records relied upon in 
reaching any decision on that claim.  The 
RO must follow the current procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.	The RO should obtain from the West 
Haven VAMC all outstanding pertinent 
records of psychiatric evaluation and/or 
treatment, since January 2004.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.   

3.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

4.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

5.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA examination, by a psychiatrist, at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine the 
veteran, and the examination report should 
include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies (to 
include psychological testing, if deemed 
warranted) should be accomplished, and all 
clinical findings should be reported in 
detail. 

Regarding the latter, the examiner should 
specifically render findings with respect 
to the existence and extent  (or 
frequency, as appropriate) of:  memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions and/or 
hallucinations.  The examiner also should 
render a multi-axial diagnosis, including 
assignment of a GAF scale score 
representing the level of impairment due 
to the veteran's PTSD, and an explanation 
of what the score means.  

The examiner should also offer an opinion 
as to whether it is possible to 
distinguish the symptoms and effects of 
the veteran's service-connected PTSD, 
from those attributable to nonservice-
connected psychiatric disability (to 
include major depressive disorder and/or 
any other diagnosed mood disorder).  If 
it is not medically possible to do so, 
the examiner should clearly so state, 
indicating that the above-noted findings 
are indicative of the veteran's overall 
psychiatric impairment.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

6.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

7.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for an initial 
rating in excess of 30 percent for PTSD, 
in light of all pertinent evidence and 
legal authority.  The RO must specifically 
document its continued consideration of 
whether "staged rating," pursuant to the 
Fenderson decision, cited to above, is 
warranted.   

9.	If the benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.     

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



